  8:19-cv-00420-RGK-PRSE Doc # 16 Filed: 09/18/20 Page 1 of 1 - Page ID # 66




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

EMMANUEL S. YANGA,

                    Plaintiff,                              8:19CV420

       vs.
                                                              ORDER
NEBRASKA DEPARTMENT
CORRECTIONAL SERVICES, et al.,

                    Defendants.



      IT IS ORDERED:

       1.    Plaintiff’s motion for extension of time (Filing15) is granted. Plaintiff
shall have an additional 30 days to file an Amended Complaint in accordance with
the court’s Memorandum and Order of August 18, 2020 (Filing 14).

      2.     The clerk of the court is directed to reset the pro se case management
deadline to: October 19, 2020, check for amended complaint.

      Dated this 18th day of September, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
